            Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMIE MARGARET MIDWOOD,                          No. 2:19-cv-1451 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security1,
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge improperly rejected medical opinion

21   evidence and plaintiff’s testimony, and that the step five finding was unsupported.

22   ////

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
28    Both parties have previously consented to Magistrate Judge jurisdiction over this action
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 8.)
                                                    1
        Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 2 of 11

 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                   PROCEDURAL BACKGROUND

 5          In March or April of 2016, plaintiff filed an application for Supplemental Security Income

 6   (“SSI”) under Title XVI of the Social Security Act (“the Act”) alleging disability beginning on

 7   July 22, 2016. (Transcript (“Tr.”) at 12, 192-201.) Plaintiff’s alleged impairments included

 8   broken right foot, pain in left knee, and surgery on right wrist. (Id. at 222.) Plaintiff’s application

 9   was denied initially, (id. at 145-48), and upon reconsideration. (Id. at 152-56.)

10          Thereafter, plaintiff requested a hearing which was held before an Administrative Law

11   Judge (“ALJ”) on April 12, 2018. (Id. at 34-55.) Plaintiff was not represented but testified at the

12   administrative hearing. (Id. at 34-40.) In a decision issued on July 19, 2018, the ALJ found that

13   plaintiff was not disabled. (Id. at 23.) The ALJ entered the following findings:

14                  1. The claimant has not engaged in substantial gainful activity since
                    March 16, 2016, the application date (20 CFR 416.971 et seq.).
15
                    2. The claimant has the following severe impairments: degenerative
16                  joint disease status post closed reduction and pinning right distal
                    radius fracture and right ankle fracture; carpal tunnel syndrome;
17                  cervical and lumbar degenerative disc disease; and obesity (20 CFR
                    416.920(c)).
18
                    3. The claimant does not have an impairment or combination of
19                  impairments that meets or medically equals the severity of one of the
                    listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
20                  CFR 416.920(d), 416.925 and 416.926).
21                  4. After careful consideration of the entire record, I find that the
                    claimant has the residual functional capacity to perform sedentary
22                  work as defined in 20 CFR 416.967(a) with the following exceptions:
                    the claimant is occasionally able to stoop, kneel, crouch, crawl, and
23                  climb; she must avoid hazards such as unprotected heights and
                    dangerous, moving machinery; she requires the use of a cane while
24                  standing and walking; and she is never able to reach overhead.
25                  5. The claimant is unable to perform any past relevant work (20
                    CFR 416.965).
26
                    6. The claimant was born [in] 1984 and was 32 years old, which is
27                  defined as a younger individual age 18-44, on the date the application
                    was filed (20 CFR 416.963).
28
                                                        2
        Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 3 of 11

 1                     7. The claimant has a limited education and is able to communicate
                       in English (20 CFR 416.964).
 2
                       8. Transferability of job skills is not an issue in this case because the
 3                     claimant’s past relevant work is unskilled (20 CFR 416.968).

 4                     9. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, there are jobs that exist in significant
 5                     numbers in the national economy that the claimant can perform (20
                       CFR 416.969 and 416.969(a)).
 6
                       10. The claimant has not been under a disability, as defined in the
 7                     Social Security Act, since March 16, 2016, the date the application
                       was filed (20 CFR 416.920(g)).
 8

 9   (Id. at 15-22.)

10           On June 11, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s

11   July 19, 2018 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C. §

12   405(g) by filing the complaint in this action on July 30, 2019. (ECF No. 1.)

13                                             LEGAL STANDARD

14           “The district court reviews the Commissioner’s final decision for substantial evidence,

15   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

16   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

17   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

18   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

19   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

20           “[A] reviewing court must consider the entire record as a whole and may not affirm

21   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

22   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

23   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

24   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

25   1075 (9th Cir. 2002).

26           A five-step evaluation process is used to determine whether a claimant is disabled. 20

27   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

28   process has been summarized as follows:
                                                           3
          Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 4 of 11

 1                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
 2
                    Step two: Does the claimant have a “severe” impairment? If so,
 3                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
 4
                    Step three: Does the claimant’s impairment or combination of
 5                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
 6                  disabled. If not, proceed to step four.

 7                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
 8
                    Step five: Does the claimant have the residual functional capacity to
 9                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
10

11   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

12           The claimant bears the burden of proof in the first four steps of the sequential evaluation

13   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

14   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

15   1098 (9th Cir. 1999).

16                                             APPLICATION

17           Plaintiff’s pending motion asserts the following three principal claims: (1) the ALJ’s

18   treatment of the medical opinion evidence constituted error; (2) the ALJ’s treatment of the

19   plaintiff’s testimony constituted error; and (3) the ALJ erred at step five of the sequential

20   evaluation.3 (Pl.’s MSJ (ECF No. 12-1) at 14-22.4)

21   I.      Medical Opinion Evidence

22           The weight to be given to medical opinions in Social Security disability cases depends in

23   part on whether the opinions are proffered by treating, examining, or nonexamining health

24   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

25

26   3
       Although plaintiff’s motion asserts four claims of error, two of those claims concern the ALJ’s
     step five error, which the court discusses as a single claim.
27

28
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
                                                       4
            Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 5 of 11

 1   general rule, more weight should be given to the opinion of a treating source than to the opinion

 2   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

 3   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

 4   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

 5   F.2d 1059, 1063 (9th Cir. 1990).

 6             The uncontradicted opinion of a treating or examining physician may be rejected only for

 7   clear and convincing reasons, while the opinion of a treating or examining physician that is

 8   controverted by another doctor may be rejected only for specific and legitimate reasons supported

 9   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

10   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

11   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

12   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

13   accept the opinion of any physician, including a treating physician, if that opinion is brief,

14   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

15   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

16   2009)).

17             Here, plaintiff challenges the ALJ’s treatment of opinions offered by Dr. Brian Ching,

18   plaintiff’s treating physician. (Pl.’s MSJ (ECF No. 12-1) at 14.) The ALJ discussed Dr. Ching’s

19   opinions, stating:

20                    In treatment notes dated June 2, 2016, and August 23, 2016, Dr.
                      Ching opined that the claimant “continues to be disabled”. In
21                    treatment notes dated October 7, 2014, Dr. Ching opined that the
                      claimant is “permanently disabled” and is unable to sit for more than
22                    one in a half hours at a time due to pain in the right upper and lower
                      extremities due to arthritis. In treatment notes dated August 23,
23                    2016, Dr. Ching opined that the claimant continued to be
                      “completely disabled” and she is unable to sit for more than 45
24                    minutes to one hour at a time, she cannot stand for more than 20
                      minutes, and her left wrist cannot be used for more than 30 minutes
25                    at a time.
26   (Tr. at 20) (citations omitted). The ALJ purported to afford Dr. Ching’s opinions “partial
27   weight.”

28   ////
                                                         5
            Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 6 of 11

 1             With regard to Dr. Ching’s opinions that plaintiff was disabled, the ALJ found that the

 2   opinions had “no probative value” and elected to “reject it” because they were opinions “on an

 3   issue reserved to the Commissioner . . . not entitled to controlling weight and . . . not given

 4   special significance[.]” (Id.) This was erroneous.5

 5             “‘In disability benefits cases . . . physicians may render medical, clinical opinions, or they

 6   may render opinions on the ultimate issue of disability—the claimant’s ability to perform work.’”

 7   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715,

 8   725 (9th Cir. 1998)). In this regard, it is well-established that an ALJ may not “simply reject a

 9   treating physician’s opinions on the ultimate issue of disability.” Ghanim v. Colvin, 763 F.3d

10   1154, 1161 (9th Cir. 2014); see also Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (“Dr.

11   Johnson’s statement that Hill would be ‘unlikely’ to work full time was not a conclusory

12   statement like those described in 20 C.F.R. § 404.1527(d)(1), but instead an assessment, based on

13   objective medical evidence, of Hill’s likelihood of being able to sustain full time employment

14   given the many medical and mental impairments Hill faces and her inability to afford treatment

15   for those conditions.”).

16             Moreover, when an ALJ elects to afford the opinion of a treating physician less than

17   controlling weight, the opinion must be “weighted according to factors such as the length of the

18   treatment relationship and the frequency of examination, the nature and extent of the treatment

19   relationship, supportability, consistency with the record, and specialization of the physician.”

20   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(c)(2)-(6)).
21   The ALJ’s failure to discuss these factors “alone constitutes reversible legal error.” (Id. at 676.)

22             Accordingly, for the reasons stated above, the court finds that the ALJ failed to offer a

23   specific and legitimate, let alone clear and convincing, reason for rejecting Dr. Ching’s opinions.

24   ////

25
     5
      Confusingly, plaintiff asserts that “the ALJ correctly noted” that Dr. Ching’s opinions on
26   disability were an issue reserved for the Commissioner. (Pl.’s MSJ (ECF No. 12-1) at 14.)
     Plaintiff is wrong. Nonetheless, plaintiff also argues that “the ALJ erred by failing to set forth
27   specific, legitimate reasons to reject” Dr. Ching’s opinion that plaintiff “continued to be
28   disabled[.]” (Id.) As explained above, the ALJ’s rejection of Dr. Ching’s opinions was
     erroneous.
                                                        6
           Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 7 of 11

 1   Plaintiff is, therefore, entitled to summary judgment on the claim that the ALJ’s treatment of the

 2   medical opinion evidence constituted error.

 3   II.      Plaintiff’s Subjective Testimony

 4            Plaintiff also argues that the ALJ’s treatment of plaintiff’s testimony constituted error.

 5   (Pl.’s MSJ (ECF No. 12-1) at 16-19.) The Ninth Circuit has summarized the ALJ’s task with

 6   respect to assessing a claimant’s credibility as follows:

 7                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
 8                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
 9                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
10                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
11                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
12                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
13
                     Second, if the claimant meets this first test, and there is no evidence
14                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
15                   convincing reasons for doing so . . . .
16   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

17   omitted). “The clear and convincing standard is the most demanding required in Social Security

18   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

19   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

20   disability benefits would be available for the asking . . . .” Molina v. Astrue, 674 F.3d 1104, 1112
21   (9th Cir. 2012).

22            “The ALJ must specifically identify what testimony is credible and what testimony

23   undermines the claimant’s complaints.” Valentine v. Commissioner Social Sec. Admin., 574

24   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

25   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

26   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]
27   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

28   record, and testimony from physicians and third parties concerning the nature, severity, and effect
                                                         7
            Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 8 of 11

 1   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 2   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 3   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 4   record, the court “may not engage in second-guessing.” Id.

 5             Here, the ALJ recounted plaintiff’s testimony as follows:

 6                     The claimant alleges she is unable to work due to her impairments.
                       The claimant is a 34-year old woman with some college education.
 7                     She testified that she suffered a broken ankle and right wrist in a car
                       accident and she said that she has been informed that she has a
 8                     hairline fracture in her back. She reported that she is not able to work
                       because, due to the bones in her ankle fusing wrong after the
 9                     accident, she now walks on the side of her foot and has to use a cane.
                       She added that, because of the way she walks, she ends up pulling
10                     the muscles in her lower back and experiences constant lower back
                       pain. She related that sitting hurts her back. The claimant testified
11                     that she had surgery on her wrist the day of the accident, but it has
                       been “messed up” ever since. She stated that her right wrist feels like
12                     there is a sharp rubber band around her wrist and the pain refers to
                       her neck and shoulder. She reported that her wrist is useable, but it
13                     has decreased functionality with respect to lifting “stuff”' and “doing
                       stuff.” The claimant testified that, although she is left handed,
14                     because she was raise d in a “right handed world,” she uses her right
                       hand primarily for certain activities.
15
                       The claimant testified that the problem she has with her activities of
16                     daily living is that sometimes her cane is not near to her bed and she
                       has trouble finding it and getting out of bed. She added that when
17                     she takes her first step in the morning, her ankle “reminds [her] how
                       much it hurts.” She stated that, after she takes her medications, she
18                     is tired and it is hard for her to function. She reported that her mind
                       wants to shut down. The claimant testified that using a cane on stairs
19                     is a hassle. She reported that her house has four steps in front and
                       two in the back, so she usually goes up the back stairs.
20
21   (Tr. at 17-18.)

22             The ALJ then found that, although plaintiff’s medically determinable impairments could

23   reasonably be expected to “produce the above-alleged symptoms, the evidence [did] not support

24   the conclusion that the claimant [was] entirely unable to work as a result of her impairments.”

25   (Id. at 18.) The ALJ then went on to discuss the medical evidence of record, before concluding

26   that plaintiff’s “subjective complaints are not entirely consistent with the medical evidence and
27   other evidence in the record.” (Id. at 18-21.)

28   ////
                                                           8
        Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 9 of 11

 1            However, “after a claimant produces objective medical evidence of an underlying

 2   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of

 3   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart,

 4   400 F.3d 676, 680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir.

 5   2010) (“Putz need not present objective medical evidence to demonstrate the severity of her

 6   fatigue.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject

 7   a claim for disability simply because a claimant fails to produce medical evidence supporting the

 8   severity of the pain, there would be no reason for an adjudicator to consider anything other than

 9   medical findings.”).

10            Accordingly, plaintiff also is entitled to summary judgment on the claim that the ALJ’s

11   treatment of plaintiff’s testimony constituted error.

12   III.     Step Five Error

13            A claimant’s Residual Functional Capacity (“RFC”) is “the most [the claimant] can still

14   do despite [his or her] limitations.” 20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(1); see also

15   Cooper v. Sullivan, 880 F.2d 1152, n.5 (9th Cir. 1989) (“A claimant’s residual functional capacity

16   is what he can still do despite his physical, mental, nonexertional, and other limitations.”). In

17   conducting an RFC assessment, the ALJ must consider the combined effects of an applicant’s

18   medically determinable impairments on the applicant’s ability to perform sustainable work. 42

19   U.S.C. § 423(d)(2)(B); Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The ALJ must

20   consider all of the relevant medical opinions as well as the combined effects of all of the
21   plaintiff’s impairments, even those that are not “severe.” 20 C.F.R. §§ 404.1545(a); 416.945(a);

22   Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003). “[A]n RFC that fails to take into account a

23   claimant’s limitations is defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d

24   685, 690 (9th Cir. 2009). The ALJ must determine a claimant’s limitations on the basis of “all

25   relevant evidence in the record.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir.

26   2006).
27            At step five of the sequential evaluation, “the Commissioner has the burden ‘to identify

28   specific jobs existing in substantial numbers in the national economy that a claimant can perform
                                                        9
       Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 10 of 11

 1   despite his identified limitations.’” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quoting

 2   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)) (alterations omitted). The ALJ can meet

 3   her burden by either taking the testimony of a Vocational Expert (“VE”) or by referring to the

 4   grids. See Lounsburry v. Barnhart, 468 F.3d 1111, 1114-15 (9th Cir. 2006). Here, the ALJ relied

 5   on the testimony of a VE. (Tr. at 21, 46-53.)

 6          While an ALJ may pose a range of hypothetical questions to a VE based on alternate

 7   interpretations of the evidence, the hypothetical question that ultimately serves as the basis for the

 8   ALJ’s determination, i.e., the hypothetical question that is predicated on the ALJ’s final RFC

 9   must account for all of the limitations and restrictions of the particular claimant. Bray, 554 F.3d

10   at 1228.

11          “If an ALJ’s hypothetical does not reflect all of the claimant’s limitations, then the

12   expert’s testimony has no evidentiary value to support a finding that the claimant can perform

13   jobs in the national economy.” Id. (citation and quotation marks omitted); see also Taylor v.

14   Commissioner of Social Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011) (“Because neither the

15   hypothetical nor the answer properly set forth all of Taylor’s impairments, the vocational expert’s

16   testimony cannot constitute substantial evidence to support the ALJ’s findings.”).

17          Here, because the ALJ erroneously rejected Dr. Ching’s opinions and plaintiff’s testimony

18   the ALJ’s hypothetical to the VE did not account for the limitations supported by that evidence.

19   Accordingly, the ALJ did not satisfy the step five burden. Plaintiff is, therefore, also entitled to

20   summary judgment on the claim that the ALJ erred at step five of the sequential evaluation.
21                                             CONCLUSION

22          With error established, the court has the discretion to remand or reverse and award

23   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

24   under the “credit-as-true” rule for an award of benefits where:

25                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
26                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
27                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
28
                                                        10
       Case 2:19-cv-01451-DB Document 16 Filed 09/24/20 Page 11 of 11

 1   Garrison, 759 F.3d at 1020. Even where all the conditions for the “credit-as-true” rule are met,

 2   the court retains “flexibility to remand for further proceedings when the record as a whole creates

 3   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

 4   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

 5   (“Unless the district court concludes that further administrative proceedings would serve no

 6   useful purpose, it may not remand with a direction to provide benefits.”); Treichler v.

 7   Commissioner of Social Sec. Admin.,, 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ

 8   makes a legal error, but the record is uncertain and ambiguous, the proper approach is to remand

 9   the case to the agency.”).

10           Here, plaintiff asks that this matter be remanded for further proceedings and plaintiff’s

11   request will be granted. (Pl.’s MSJ (ECF No. 12-1) at 23.)

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted;

14           2. Defendant’s cross-motion for summary judgment (ECF No. 13) is denied;

15           3. The Commissioner’s decision is reversed; and

16           4. This matter is remanded for further proceedings consistent with this order.

17
     Dated: September 23, 2020
18

19

20
21

22

23
     DLB:6
24   DB\orders\orders.soc sec\midwood1451.ord

25

26
27

28
                                                       11
